2022 IL App (1st) 201217
                                              No. 1-20-1217
                                       Opinion filed August 22, 2022
                                                                                       First Division


                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             FIRST DISTRICT


                                                           )    Appeal from the Circuit Court
     EDWARD C. SNOW,                                       )    of Cook County.
                                                           )
              Plaintiff-Appellee and Cross-Appellant,      )
                                                           )    No. 17 CH 13494
     v.                                                    )
                                                           )
     CHICAGO TRANSIT AUTHORITY,                            )    The Honorable
                                                           )    Michael T. Mullen,
              Defendant-Appellant and Cross-Appellee.      )    Judge, presiding.
                                                           )


             PRESIDING JUSTICE HYMAN delivered the judgment of the court, with opinion.
             Justices Pucinski and Coghlan concurred in the judgment and opinion.

                                                OPINION

¶1           The Chicago Transit Authority (CTA) terminated the pension benefits of former employee

          Edward Snow after learning he also was receiving pension benefits from Cook County and the

          State for the same years of service he used to qualify for the CTA’s Supplemental Retirement

          Plan (Supplemental Plan or Plan). The CTA advised Snow that this “double dipping” violated

          the Plan and would result in termination of his pension benefits. Snow disputed the CTA’s

          authority to terminate his pension and asked for a hearing. The CTA denied his request and

          informed him that his benefits had ended.
     1-20-1217


¶2         Snow filed a petition for writ of certiorari seeking review of the CTA’s decision to

        terminate his pension benefits and alleged the CTA violated his due process rights by failing

        to give him notice and a full evidentiary hearing. Both parties moved for summary judgment.

        Before ruling on the motions, the trial court ordered the CTA to hold an evidentiary hearing.

        After the hearing, the CTA reaffirmed ending Snow’s benefits.

¶3         Snow again challenged the decision. The trial court entered summary judgment for the

        CTA on the writ of certiorari claim, finding (i) Snow violated the Plan’s “clear and

        unambiguous language” by receiving benefits from two public pension plans for the same years

        of service and (ii) the CTA had authority to terminate Snow’s benefits. But the court agreed

        with Snow that the CTA violated his procedural due process rights by terminating his benefits

        without an evidentiary hearing and awarded him damages equal to 19 months of retirement

        benefits he did not receive between the initial termination and the court-ordered hearing. The

        court also awarded attorney’s fees and costs.

¶4         The CTA appeals the order requiring it to conduct an evidentiary hearing, the order

        granting summary judgment for Snow on his procedural due process claim, and the orders

        awarding damages, attorney’s fees, and costs. Snow cross-appeals the summary judgment

        entered in favor of the CTA on his writ of certiorari.

¶5         We affirm in part and reverse in part. The CTA had authority to terminate Snow’s benefits

        but violated his due process rights by failing to give him proper notice and an opportunity to

        be heard. Nonetheless, because Snow’s damages were nominal, we reverse the award of

        damages and attorney’s fees and costs.

¶6                                            Background




                                                    -2-
       1-20-1217


¶7           Snow began his legal career for the Illinois Department of Public Aid (IDPA). Snow made

          pension contributions to the State Employee Retirement System (SERS), but because he left

          the IDPA after one year, his SERS pension benefits never vested, and his contributions were

          refunded. Snow next worked for the Cook County State’s Attorney for nearly 20 years. Snow

          participated in the Cook County Annuity and Benefit Fund (Cook County Fund) and withdrew

          his employee contributions when he left.

¶8           Snow began working as an attorney for the CTA in December 2000. He was entitled to

          participate in the CTA retirement plan that covered all CTA employees and was eligible to

          receive benefits under the CTA Supplemental Plan. The CTA board created the Supplemental

          Plan by ordinance to provide additional retirement benefits for professional or executive CTA

          employees above a specific grade level. The Supplemental Plan provided pension annuity

          benefits and offered retirees free health care benefits and an opportunity to purchase health

          care benefits for their spouses and dependents.

¶9           The CTA board appointed an employee retirement review committee (Retirement

          Committee) to administer the Supplemental Plan. Under section 5.2, the Retirement

          Committee could (i) make and enforce rules and regulations consistent with the Plan; (ii)

          decide questions arising in the administration, interpretation, and application of the Plan; and

          (iii) determine the eligibility of a participant to receive benefits. (The Supplemental Plan closed

          to new participants in 2008 with 60 participants.)

¶ 10         The 1990 Supplemental Plan, in effect when Snow began at the CTA, was amended in

          2003. Then, an employee needed 10 years of service with the CTA to qualify for the

          Supplemental Plan. But section 8 of the 2003 amended Plan permitted employees to purchase

          additional service credits based on previous, continuous years of government service with



                                                       -3-
       1-20-1217


          certain governmental entities, including Cook County and the State of Illinois, and apply them

          toward their CTA years of service. This “bridging” service helped attract experienced

          government employees. (A similar provision appeared in section 4 of the 1990 Plan.)

¶ 11         To prevent employees from double dipping, that is, using the same years of service to

          enhance more than one public pension, the Supplemental Plan reduced a participant’s benefits

          when another government plan provided the participant with retirement benefits for the same

          years of service for which the participant received credit under the Supplemental Plan. Section

          8.4 provided:

                   “An annual Supplemental Retirement Benefit and other benefits paid to an Employee

                   under the provisions of this Section 8 shall be reduced to the extent that any such

                   benefits are provided by the [CTA’s] Retirement Plan and any other governmental

                   retirement plans for which the Employee received credit hereunder pursuant to the

                   provisions of this Section 8.”

¶ 12         In 2002, Snow completed two bridge of service applications seeking to use his nearly 20

          years of eligible employment with the Cook County State’s Attorney’s Office and his year

          with the IDPA to qualify for the Supplemental Plan. The Retirement Committee approved both

          applications, subject to Snow paying additional contributions to the Supplemental Plan totaling

          $82,581.41 for the bridged years. After Snow made the payments, the Supplemental Plan

          credited Snow for his years of employment with the IDPA and Cook County and adjusted his

          CTA service date for calculating retirement benefits to April 16, 1980, the date he began

          working for IDPA. He thereby became fully vested in the Supplemental Plan, which he

          acknowledged he could not have done without the bridged service years, as he worked for the

          CTA less than five years.



                                                      -4-
       1-20-1217


¶ 13         In July 2005, Snow applied to retire from the CTA. The Retirement Committee approved

          his application, and Snow retired on September 1, 2005. He began receiving a fixed monthly

          annuity benefit of $3,849.56 based on 20.5 years of bridge of service credit and his 4.67 years

          of service with the CTA. In addition, Snow selected an option for his wife’s benefits on his

          death, which was “final, binding and nonrevocable” on his retirement, and enrolled himself,

          his wife, and his daughter in the CTA retiree healthcare plan.

¶ 14                                  Snow’s Post-CTA Employment

¶ 15         On September 16, 2005, Snow began working for the Illinois Attorney General’s Office.

          The SERS pension plan covers employees of the Attorney General’s office. Under the

          Retirement Systems Reciprocal Act (Reciprocal Act) (40 ILCS 5/20-101 et seq. (West 2004)),

          after two years at the Attorney General’s office, Snow could reestablish his retirement benefit

          credits in SERS for his years of service with IDPA and in the Cook County Fund for his

          employment with the county. To do so, Snow made $4,717.18 in contributions and interest

          payments to SERS and $122,580.64 in payments to the Cook County Fund. When he retired

          from the Attorney General’s office in December 2016, Snow began receiving a monthly SERS

          annuity payment of $1,539.64 and a monthly Cook County Fund annuity payment of

          $3,404.10. Those payments were calculated using the 20.5 years of service with IDPA and

          Cook County and the additional 11 years he worked for the Attorney General’s office after

          retiring from the CTA. Snow also continued receiving $3,849.56 in the CTA’s retirement

          benefits based on the same 20.5 years of service.

¶ 16                             Plan Terminates Snow’s Annuity Benefits

¶ 17         In January 2012, the Plan’s attorney sent a letter to participants, including Snow, stating in

          part that “the Plan provides that you cannot receive credit for the same period of employment



                                                      -5-
       1-20-1217


          for which you are receiving, or are eligible to receive, pension benefits under another

          governmental pension plan.” The letter asked the recipients to “complete the enclosed affidavit

          and consent forms with regard to any retirement benefits that you have received or may be

          receiving from any other government employer.” The letter closed by stating, “Failure to

          respond will result in the cessation of your benefits.” (Emphasis in original.)

¶ 18         Snow did not execute the affidavit or give the CTA permission to contact his other

          government employers. Instead, Snow and attorneys for the CTA exchanged numerous letters

          between February 2012 and May 2014 regarding the CTA’s authority to modify or terminate

          his pension benefits. Snow contended that under section 9 of the 1990 Plan (and section 4 of

          the 2003 Plan), the CTA’s 2003 eligibility determination and 2005 pension benefits decision

          were final and binding and, therefore, the CTA had no authority to modify or rescind it after

          he retired. The CTA asserted that under section 8.4 of the Supplemental Plan it could terminate

          benefits of Plan participants who engaged in “double dipping.” The CTA’s attorney offered to

          meet with Snow and a Retirement Committee representative in January 2013. Snow declined,

          stating that he objected to the Retirement Committee’s jurisdiction and “do not wish to submit

          to a ‘meeting’ either formal or informal.”

¶ 19         In December 2016, Snow notified the Plan that he intended to retire from the Attorney

          General’s office and seek his pension from SERS and the Cook County Fund and asked for an

          estimate of changes in the amount of his CTA annuity. The Plan, through its then counsel,

          Rachel Yarch, advised Snow that section 8.4 of the Plan barred him from collecting from

          another pension plan for service years covered by the CTA’s Plan. She asked Snow to “confirm

          which plan(s) [he] has elected to collect benefits from and the years of service applied so that

          the CTA can properly respond to your inquiry.”



                                                       -6-
       1-20-1217


¶ 20         When Snow did not respond, the Retirement Committee learned through Freedom of

          Information Act (FOIA) (5 ILCS 140/1 et seq. (West 2016)) requests that as of January 1,

          2017, the Cook County Fund was paying Snow an annuity benefit based on service credit from

          June 1981 through December 2000, the same years Snow used to bridge his service to obtain

          benefits under the Supplemental Plan. As a result, on March 22, 2017, the CTA terminated

          Snow’s Supplemental Plan benefits, including his and his family’s healthcare benefits.

¶ 21         Snow wrote Yarch disputing the CTA’s interpretation of section 8.4 and again argued that

          the Retirement Committee lacked authority to terminate his benefits. He asked for a hearing to

          present evidence, testimony, and legal argument supporting his position.

¶ 22         In her response, dated March 31, 2017, Yarch informed Snow that the CTA had terminated

          his benefits after confirming that since January 1, 2017, he had been collecting a pension from

          Cook County Fund for the same service credits the Retirement Committee used to calculate

          his Supplemental Plan benefits, a violation of section 8.4. Yarch also informed Snow that he

          needed to repay the CTA for benefits received after January 1, 2017.

¶ 23         In a later letter to Snow’s attorney, Yarch denied Snow’s hearing request, but stated that

          Retirement Committee was “willing to consider any additional written materials [Snow] would

          like to submit by May 15, 2017.” Accordingly, Snow, through his attorney, submitted a six-

          page letter to the Retirement Committee seeking reinstatement of his benefits. After detailing

          his employment history, Snow challenged the CTA’s legal authority to terminate his benefits

          under the Reciprocal Act and section 8.4 of the Supplemental Plan and incorporated his

          arguments from previous letters. Snow’s counsel sent a second letter a few weeks later,

          providing supplemental legal authority regarding his jurisdiction argument. On June 26, 2017,

          the Retirement Committee rejected Snow’s request for reinstatement of his benefits.



                                                      -7-
       1-20-1217


¶ 24                                     Circuit Court Proceedings

¶ 25         In October 2017, Snow filed a two-count verified complaint against the CTA, which he

          later amended, seeking reinstatement of his benefits. Count I was a petition for a writ of

          certiorari, arguing the CTA lacked authority to terminate his pension benefits because its 2005

          determination was a final administrative decision that the CTA had not sought to reverse, set

          aside, or otherwise modify within 35 days as required by the Administrative Review Law (735

          ILCS 5/3-103 (West 2020)). Count II alleged under 42 U.S.C. § 1983 that the CTA denied

          Snow “formal notice” and a hearing before terminating his benefits in violation of his rights to

          due process under the United States and Illinois Constitutions, for which he sought damages

          under 42 U.S.C. § 1988.

¶ 26         The parties filed cross-motions for summary judgment. After argument but without ruling

          on the merits of the cross-motions, the trial court ordered the CTA to conduct an evidentiary

          hearing on Snow’s eligibility for benefits. The court stated that under the terms of the Plan, a

          retiree accused of a felony in the course of his CTA employment is entitled to a hearing, and

          “Snow should not get lesser due process rights under the Plan than a felon.”

¶ 27         On remand, the Retirement Committee, through a newly formed review committee,

          conducted an evidentiary hearing at which Snow and Thomas McKone, the CTA’s chief

          administrative officer and the Retirement Committee’s chair, testified. At the hearing, Snow’s

          counsel asserted that Snow’s position remained unchanged between 2012 and 2017; he did not

          dispute the CTA’s authority to continuously audit benefit eligibility but argued the Retirement

          Committee was required and failed to adopt rules or regulations to enforce that authority. As

          to Snow’s due process claim, his attorney reiterated that “even though [Snow] had all these

          threats and notifications they were going to do this, this, if they were actually going to



                                                      -8-
       1-20-1217


          effectively do that, then he should have gotten a formal notice *** [Snow] didn’t have to have

          a big hearing like this, but he was entitled to a hearing.” After considering the evidence and

          arguments, the review committee affirmed the Plan’s March 2017 decision terminating Snow’s

          benefits.

¶ 28         Snow then filed his second amended complaint seeking reinstatement of his benefits. Snow

          realleged two counts for certiorari and the procedural due process violation and added

          allegations challenging the CTA’s proceedings and decision on remand. Snow asserted the

          Retirement Committee never adopted rules, regulations, policies, or procedures allowing it to

          investigate or monitor an employee’s continued eligibility to receive benefits under the

          Supplemental Plan after retirement and lacked authority to do so and to terminate his benefits.

¶ 29         Snow again sought summary judgment, arguing he should have received “formal notice”

          that the Plan intended to terminate his benefits on a specific date and an evidentiary hearing

          before deciding to terminate his benefits. Snow sought reinstatement of his benefits or, at a

          minimum, an award of benefits between March 1, 2017, and September 13, 2019, the date of

          the Plan’s decision after the court-ordered hearing. In response, the CTA renewed its

          arguments that its correspondence with Snow before terminating his benefits and Snow’s

          opportunity to present evidence and arguments after termination provided constitutionally

          compliant notice and an opportunity to be heard.

¶ 30         On March 10, 2020, the trial court granted the CTA summary judgment on the writ of

          certiorari claim. The court stated, “I believe that based upon the information in the clear and

          unambiguous language of Section 8.4, Mr. Snow did, in fact, violate those provisions.

          Consequently, I believe it was a perfectly appropriate decision that was made by the CTA to

          terminate the benefits as of September 2019.”



                                                      -9-
       1-20-1217


¶ 31         Nonetheless, the court granted summary judgment to Snow on his procedural due process

          claim. It ruled that Snow was entitled to notice of a hearing and “a full hearing” “where

          witnesses are able to testify, be cross-examined, exhibits are able to be introduced, and

          arguments are to be made.” To compensate Snow for the procedural due process violation, the

          court awarded 19 months of retirement benefits from the CTA’s initial termination in March

          2017 through September 13, 2019, the date of the CTA’s decision after the court-ordered

          hearing, which equaled about $143,000, including missed annuity benefits, healthcare benefits,

          and prejudgment interest.

¶ 32         The court also awarded Snow attorney’s fees and costs under 42 U.S.C. § 1988. Snow

          submitted a fee petition. In its response, the CTA argued that the fees sought were unreasonable

          in relation to the ultimate damages and the parties should bear their own attorney’s fees, as

          they were both successful on some of their claims. The CTA also petitioned for costs, asserting

          it was the prevailing party on the certiorari claim. Additionally, the CTA moved for

          reconsideration of the damages award, arguing that because Snow lost his eligibility for the

          CTA retirement benefits on January 1, 2017, he suffered no actual harm from the due process

          violation and was not entitled to missed pension payments for the 19 months.

¶ 33         The circuit court denied the CTA’s motion to reconsider the damages award, holding that

          the CTA’s September 13, 2019, decision confirming that Snow lost his eligibility for benefits

          as of January 2017 “does not mean that his benefits would have been forfeited as of a date

          prior to any hearing.” The court also awarded Snow about $103,000 in attorney’s fees and

          costs and denied the CTA’s petition for costs.

¶ 34         The CTA argues the trial court erred in granting summary judgment for Snow on his due

          process violation claim and in awarding him damages and attorney’s fees. Snow cross-appeals



                                                     -10-
       1-20-1217


          arguing the trial court erred in denying his petition for a writ of certiorari and granting

          summary judgment for the CTA on that count of his complaint.

¶ 35                                                Analysis

¶ 36                                           Writ of Certiorari

¶ 37         “A common law writ of certiorari is a general method for obtaining circuit court review of

          administrative actions when the act conferring power on the agency does not expressly adopt

          the Administrative Review Law [(735 ILCS 5/3-101 et seq. (West 1992))] and provides for no

          other form of review.” Hanrahan v. Williams, 174 Ill. 2d 268, 272 (1996). The standards of

          review in a writ of certiorari action “are essentially the same as those under the Administrative

          Review Law.” Id. “[C]ourts generally do not interfere with an agency’s discretionary authority

          unless the exercise of that discretion is arbitrary and capricious [citation] or the agency action

          is against the manifest weight of the evidence [citation].” Id. at 272-73. Certiorari review is

          appropriate because the Metropolitan Transit Authority Act (Transit Act) (70 ILCS 3605/1

          et seq. (West 2020)), the enabling statute creating the CTA, does not adopt the Administrative

          Review Law or provide another method of judicial review of a CTA decision.

¶ 38         The purpose of a writ of certiorari is to have the entire record brought before the trial court

          to determine, from the record alone, if the inferior tribunal proceeded according to the

          applicable law. Reichert v. Court of Claims, 203 Ill. 2d 257, 260 (2003). The issuance of the

          writ is within the trial court’s sound discretion. Stratton v. Wenona Community Unit District

          No. 1, 133 Ill. 2d 413, 428 (1990). A petition for certiorari relief is properly denied when the

          trial court finds the plaintiff cannot prevail or is not entitled to the review. Tanner v. Court of

          Claims, 256 Ill. App. 3d 1089, 1092 (1994).




                                                       -11-
       1-20-1217


¶ 39         Snow contends the trial court should have granted his writ of certiorari and denied the

          CTA’s motion for summary judgment. He asserts that under section 9 of the 1990 Plan, in

          effect when he became a participant, the CTA’s determination regarding his “entitlement to,

          and the value and amount of [his] benefits *** shall be final, binding, and conclusive.” So, he

          reasons, the CTA’s determination in 2003 that he was eligible to participate in the

          Supplemental Plan and its 2005 determination calculating his annuity benefit were final and

          binding decisions and the Retirement Committee lacked authority to change those

          determinations later.

¶ 40         For support, Snow relies on Sharp v. Board of Trustees of the State Employees’ Retirement

          System, 2014 IL App (4th) 130125. In Sharp, the plaintiff sought administrative review after

          the board of trustees of the SERS decreased his monthly pension benefit 10 months after he

          retired on discovering a computation error. Id. ¶ 1. The trial court reversed the administrative

          action, finding the SERS board lacked authority to reconsider its earlier pension

          calculation. Id. ¶ 2. The appellate court affirmed, in part, because the Illinois Pension Code (40

          ILCS 5/1-101 et seq. (West 2010)) did not grant the board express authority to correct

          calculation errors, and the court would not infer that authority from the board’s fiduciary duties

          or audit powers. Sharp, 2014 IL App (4th) 130125, ¶ 25.

¶ 41         Snow argues that, as in Sharp, we cannot infer the Retirement Committee had the power

          to reduce his pension benefit absent explicit authority under the Transit Act or the

          Supplemental Plan, which he contends did not exist. We disagree. Section 8.4 of the Plan

          expressly gave the Retirement Committee that authority stating, “benefits paid to an Employee

          under the provisions of this Section 8 shall be reduced to the extent that any such benefits are




                                                      -12-
       1-20-1217


          provided by the [CTA’s] Retirement Plan and any other governmental retirement plans for

          which the Employee received credit.”

¶ 42         We also reject Snow’s assertion that the Retirement Committee lacked authority to reduce

          his pension benefits absent specified rules and regulations. Snow concedes section 5.2 of the

          2003 Plan permits the Retirement Committee to pass “rules and regulations” addressing

          recalculation of benefits post-retirement but argues the Retirement Committee never adopted

          rules or regulations and has no authority to change his pension benefit unilaterally. Besides

          rule-making authority, section 5.2 gives the Retirement Committee power “to decide any

          question arising in the administration, interpretation and application of this Plan.” Thus, the

          Retirement Committee had authority to apply section 8.4 and reduce his CTA pension once it

          learned Snow had been receiving benefits from another governmental retirement plan for the

          same years he was receiving credit under the CTA plan.

¶ 43         Snow argues, however, that the plain language of section 8.4 does not permit the

          Retirement Committee to re-evaluate the employee’s eligibility after the employee retires from

          the CTA. Specifically, he contends that under section 8.4, the CTA could reduce the amount

          of the employee’s annuity benefits under the Supplemental Plan for an employee receiving

          benefits from another government pension plans used for bridging purposes to obtain benefits

          under the CTA Plan at the time of retirement. But once the employee retires, section 8.4 does

          not permit the Retirement Committee to reduce benefits. Thus, according to Snow, the

          Commission can prevent a participant from “double dipping” at retirement, but after retirement

          the annuity amount is established and the Retirement Committee has no authority to stop the

          former employee from re-using the bridging years to obtain a pension from another

          governmental plan.



                                                     -13-
       1-20-1217


¶ 44         Snow relies on the phrase in section 8.4 “any other governmental retirement plans for

          which the Employee received credit hereunder.” (Emphasis added.) He asserts that on the date

          he retired from the CTA, he had not yet “received” credit from another government plan for

          the same years of service he used for bridging purposes under the CTA’s plan. Without

          authority, he asserts that the use of the past tense (“received”) precludes the CTA from later

          reducing or eliminating his pension benefit. Further, even if section 8.4 can be read either way,

          government pension plans should be construed liberally in the retiree’s favor. See Johnson v.

          Retirement Board of Policemen’s Annuity and Benefit Fund, 114 Ill. 2d 518, 521 (1986).

¶ 45         A canon of statutory construction states that all provisions of legislation be viewed as a

          whole, and all words and phrases interpreted in light of other relevant provisions and not in

          isolation. See Di Falco v. Board of Trustees of the Firemen’s Pension Fund, 122 Ill. 2d 22, 27

          (1988). Words are to be given their plain and ordinary meaning. See, e.g., Board of Education

          of the City of Chicago v. Moore, 2021 IL 125785, ¶ 20. In interpreting a statute, “[t]he court

          may consider the reason the law, the problems sought to be remedied, the purposes to be

          achieved, and the consequences of construing the statute one way or another.” Id. Further,

          courts “must presume that the legislature did not intend to create absurd, inconvenient, or

          unjust results.” Lawler v. University of Chicago Medical Center, 2017 IL 120745, ¶ 12.

¶ 46         Applying these principles, a Plan participant’s obligation to avoid double dipping was

          ongoing. Section 8.4 states, “to the extent any such benefits are provided by the [CTA]

          Retirement Plan and any other governmental plan.” (Emphasis added.) Indeed, the Statute on

          Statutes provides, “[w]ords in the present tense include the future.” 5 ILCS 70/1.02 (West

          2020). Moreover, Snow acknowledged the CTA’s authority to change his pension benefit after

          retirement. When he decided to retire from the Attorney General’s office and seek a pension



                                                      -14-
       1-20-1217


          under the SERS and the Cook County Fund, he asked the Retirement Committee for an

          estimate of any change in the amount of his CTA pension.

¶ 47         Alternatively, Snow argues that regardless of whether the CTA had authority to terminate

          his pension benefits, the Retirement Committee’s annuity award was a final agency decision

          after 35 days, citing section 3-103 of the Administrative Review Law (735 ILCS 5/3-103 (West

          2020) (“Every action to review a final administrative decision shall be commenced by the filing

          of a complaint and the issuance of summons within 35 days from the date that a copy of the

          decision sought to be reviewed was served upon the party affected by the decision ***.”); see

          also Kosakowski v. Board of Trustees of the City of Calumet City Police Pension Fund, 389

          Ill. App. 3d 381 (2009) (board did not have jurisdiction to modify pension more than 35 days

          after its initial decision, which relied on improper date for final salary amount).

¶ 48         Assuming the Retirement Committee’s 2005 decision awarding Snow a pension benefit

          constituted a final administrative order, the Retirement Committee had continuing authority to

          administer the Plan and apply Plan provisions, here section 8.4, even if it might result in a

          change to the 2005 benefits award. Kaczka v. Retirement Board of the Policemen’s Annuity &

          Benefit Fund, 398 Ill. App. 3d 702 (2010), is illustrative. In Kaczka, the plaintiff began

          collecting a widower’s annuity after his wife, a police officer, died 12 days after marriage. Id.

          at 704. When the plaintiff remarried, the board terminated his benefits under a Pension Code

          provision eliminating eligibility after remarriage. Id. When the legislature amended the

          Pension Code to provide that a widower’s annuity is no longer subject to termination or

          suspension due to remarriage, the plaintiff applied for reinstatement of his widower’s annuity.

          Id. After a hearing, the board denied reinstatement under a then-existing provision of the




                                                      -15-
       1-20-1217


          Pension Code providing that a widower had “ ‘no right’ ” to an annuity “ ‘if the marriage

          occurred less than one year prior to the policeman’s death.’ ” Id.

¶ 49          On appeal, the plaintiff argued that in refusing to reinstate his benefits, the board

          improperly modified its 1992 award that became final under the Administrative Review Law

          after 35 days. Id. at 706. The appellate court rejected that argument. In distinguishing

          Kosakowski, the panel stated that “the Board is not seeking to rehear or modify the substance

          of its original order in which it granted plaintiff a widower’s annuity in 1992. Rather, plaintiff’s

          benefits were subsequently suspended by operation of law due to his remarriage” under the

          Pension Code as it then existed. Id. at 707.

¶ 50          Similarly, in terminating Snow’s benefit in 2017, the Retirement Committee did not modify

          its original 2005 order; it applied section 8.4, which prohibits the use of the same years of

          service for more than one governmental pension and results in termination of Snow’s CTA

          benefits. Because the Retirement Committee had authority to terminate Snow’s pension

          benefits under section 8.4 after determining he had been receiving benefits from two

          governmental pensions for the same years of service, the trial court did not err in granting

          summary judgment for the CTA on count I of the amended complaint.

¶ 51                                              Due Process

¶ 52          Snow contends the Retirement Committee was obligated to give him a “full evidentiary

          hearing” before terminating his benefits. The CTA asserts it satisfied due process by giving

          Snow adequate notice and an opportunity to be heard, as evidenced by the extensive

          correspondence between the parties and the post-termination opportunity for reconsideration.

          Moreover, Snow was not prejudiced by the process where the facts establish that he




                                                         -16-
       1-20-1217


          acknowledged he was not entitled to CTA retirement benefits without using his bridge of

          service credits from Cook County, a legal question.

¶ 53         The United States and Illinois Constitutions prohibit the deprivation of life, liberty, and

          property without due process. U.S. Const., amend. XIV; Ill. Const. 1970, art. I, § 2. The

          Supreme Court has long held that the property interests protected by procedural due process

          “extend well beyond actual ownership of real estate, chattels, or money.” Board of Regents of

          State Colleges v. Roth, 408 U.S. 564, 571-72 (1972). Protected property interests include those

          benefits to which a person has “a legitimate claim of entitlement.” Id. at 577. Pension benefits

          fall into this category. See Ill. Const. 1970, art. XIII, § 5 (“[m]embership in any pension ***

          system of the State, any unit of local government ***, or any agency or instrumentality thereof,

          shall be an enforceable contractual relationship, the benefits of which shall not be diminished

          or impaired”); see also People ex rel. Sklodowski v. State, 182 Ill. 2d 220, 228-29 (1998);

          Miller v. Retirement Board of Policemen’s Annuity & Benefit Fund, 329 Ill. App. 3d 589, 597

          (2001) (police officers had constitutionally protected property interest in pension benefits).

¶ 54         Due process requires, at minimum, notice and a meaningful opportunity to be heard.

          Colquitt v. Rich Township High School District No. 227, 298 Ill. App. 3d 856, 863 (1998). In

          administrative proceedings, the notice does not need to be as precise or detailed as in normal

          court proceedings (Abrahamson v. Illinois Department of Professional Regulation, 153 Ill. 2d

          76, 93 (1992)) but “must be reasonably calculated to apprise interested parties of the

          contemplated action and to afford the interested parties an opportunity to present their

          objections” (East St. Louis Federation of Teachers, Local 1220 v. East St. Louis School District

          No. 189 Financial Oversight Panel, 178 Ill. 2d 399, 420 (1997)). While an evidentiary hearing

          is not required in every circumstance, the administrative proceedings employed must provide



                                                      -17-
       1-20-1217


          the party affected with a meaningful procedure to assert his or her claim before the deprivation

          or impairment of a property right. Mathews v. Eldridge, 424 U.S. 319, 348-49 (1976). A court

          will find a due process violation only if there is a showing of prejudice. Stratton, 133 Ill. 2d at

          435-36 (holding, issues of procedural due process “did not result in substantial prejudice and

          therefore cannot be used to establish a denial of procedural due process”).

¶ 55         We agree with the CTA that due process does not require “formal notice.” But notice must

          be “reasonably calculated to apprise interested parties of the contemplated action.” East St.

          Louis Federation of Teachers, 178 Ill. 2d at 420. When Snow informed the Plan in December

          2016 that he was retiring from the Attorney General’s office and asked for an estimate of any

          change in the amount of his CTA annuity, the Plan’s attorney advised him he could not collect

          from another pension plan for service years covered by the CTA’s Plan and asked him to

          “confirm which plan(s) [he] has elected to collect benefits from and the years of service applied

          so that the CTA can properly respond to your inquiry.” When the Plan learned through a FOIA

          request that the Cook County Fund was paying Snow an annuity benefit based on service credit

          from the same years Snow used to bridge his service to obtain benefits under the Supplemental

          Plan, the Plan terminated his pension annuity and his and his family’s health care benefits

          without notice. Despite the correspondence discussing the possible termination of his pension

          (the correspondence never mentioned health care benefits), once the Plan decided it was

          terminating those benefits, it was required to give him notice before the contemplated action.

¶ 56         A full evidentiary hearing is not required to satisfy due process, but the interested party

          must have an opportunity to present objections to the government’s action. In deciding whether

          a party was afforded a meaningful opportunity to be heard, we balance (i) the private interest

          affected by the official action, (ii) the risk of erroneous deprivation of that interest through the



                                                       -18-
       1-20-1217


          procedures used and the probable value, if any, of additional or substitute procedural

          safeguards, and (iii) the government’s interests, including the fiscal and administrative burdens

          that additional or substitute procedural safeguards would entail. Mathews, 424 U.S. at 335. As

          to the first factor, Snow had a significant private economic interest in continuing to receive his

          pension annuity and healthcare benefits.

¶ 57         The second factor requires assessing the risk of erroneous deprivation of the plaintiff’s

          private interest through the procedure used and the probable value of additional or alternative

          procedural safeguards if any. See id. In Mathews, which involved disability benefits, the Court

          observed that the risk of erroneous deprivation was ameliorated where the “elaborate

          character” of the predeprivation administrative procedures permitted the claimant to complete

          a detailed questionnaire regarding his disability status, provided the claimant access to all

          information on which the agency relied as well as a summary of the reasons for the proposed

          termination, and allowed the claimant to submit additional evidence or arguments to challenge

          the accuracy of the information and the correctness of the agency’s tentative conclusions. Id.

          at 339-40, 345-46.

¶ 58         In contrast, once the CTA learned from a FOIA request that Snow was using the same years

          of bridged service for a different plan, it ended his pension and health care benefits without

          allowing Snow to submit evidence or arguments to refute the accuracy of the information. Nor

          did the CTA allow Snow to opt to continue receiving benefits under the Supplemental Plan

          rather than the SERS plan or divide the years of service so he could continue receiving a

          reduced pension from each Plan, which the CTA acknowledged he could have done.

¶ 59         Moreover, after discontinuing his pension and health care, the CTA’s “appeal process”

          provided an opportunity to submit additional information but after terminating his pension



                                                      -19-
       1-20-1217


          benefits. This was not an adequate substitute for the type of procedural protections in Mathews.

          So, the risk of erroneous deprivation of Snow’s pension benefits and the probable value of

          additional procedural safeguards that a hearing could provide were substantial.

¶ 60         Finally, we consider the interests of the governmental entity, which include the

          administrative burdens and other societal costs associated with requiring additional procedural

          safeguards before depriving the private interest. Id. at 347. The CTA’s interests consist of

          protecting the fiscal integrity of the pension fund by ensuring that Plan participants do not

          receive pension benefits they are not entitled to and by limiting the cost and burden of making

          that determination. Recognizing that a formal, evidentiary hearing is not mandated in all

          circumstances (id. at 348-49; Wendl v. Moline Police Pension Board, 96 Ill. App. 3d 482, 487

          (1981)), we do not believe that some form of procedure allowing Snow an opportunity to be

          heard before discontinuing his pension and healthcare benefits would have posed onerous

          fiscal or administrative burdens.

¶ 61         We affirm the order granting summary judgment on Snow’s due process claim.

¶ 62                           Damages for Procedural Due Process Violation

¶ 63         The CTA argues that even if we affirm the judgment for Snow on his due process violation

          claim, we should reverse the award of compensatory damages because Snow suffered no actual

          damages. Namely, because the trial court found that Snow violated the language of section 8.4

          and that it “was perfectly appropriate” for the CTA to terminate his benefits in January 2017,

          the procedural due process violation in March 2017 did not cause Snow compensatory

          damages.

¶ 64         As a preliminary matter, Snow contends the CTA waived the argument that the due process

          violation did not cause him damages by failing to specifically raise it until its motion for


                                                     -20-
       1-20-1217


          reconsideration. See Evanston Insurance Co. v. Riseborough, 2014 IL 114271, ¶ 36

          (“[a]rguments raised for the first time in a motion for reconsideration in the circuit court are

          forfeited on appeal”) We disagree. In response to Snow’s damages calculation, the CTA stated

          it “maintains its position that all of its actions relating to Snow were authorized by the CTA’s

          Supplemental Retirement Plan *** and that its actions did not violate Snow’s due process

          rights or entitle him to recover any damages pursuant to 42 U.S.C. § 1983. The CTA reserves

          its right to appeal the Court’s March 10 Order” finding that Snow was entitled to damages for

          the due process violation. This was sufficient to preserve the issue for appeal.

¶ 65         Turning to the merits, we look to federal court decisions for guidance, as this issue involves

          federal constitutional principles of due process. See M&T Bank v. Mallinckrodt, 2015 IL App

          (2d) 141233, ¶ 51 n.3 (“While cases from lower federal courts are not binding, we may

          consider them as persuasive authority.”). In Carey v. Piphus, 435 U.S. 247 (1978), the United

          States Supreme Court held that students who had been suspended from school for misbehavior,

          without due process, were not entitled to damages where, had proper procedures been

          followed, they would have been suspended anyway. The Court agreed with the Court of

          Appeals for the Seventh Circuit that where the deprivation of a party’s property interest is

          attributable to his or her own conduct rather than a failure to adhere to the requirements of

          procedural due process, an award of damages would constitute a windfall rather than

          compensation. Id. at 260.

¶ 66         Conversely, where the loss of a governmental benefit is directly attributable to the due

          process violation, the proper remedy might be to restore the benefit, at least until it is

          terminated through constitutional procedure. Loss of a governmental benefit is directly

          attributable to a due process violation when the violation accelerates the loss. In other words,


                                                      -21-
       1-20-1217


          a due process violation occurs when, because of the improper procedure, the benefit was

          terminated earlier than it would have been had the recipient’s due process rights been honored.

          See Lightfoot v. District of Columbia, 355 F. Supp. 2d 414, 440 (D.D.C. 2005) (and cases

          cited). In that instance, the recipient deserves restoration of the benefit from the time of

          termination until “the earliest date the discharge could have taken effect had the proper

          procedures been followed.” Brewer v. Chauvin, 938 F.2d 860, 864 (8th Cir. 1991).

¶ 67         For instance, in City of Chicago v. United States Department of Labor, 737 F.2d 1466 (7th

          Cir. 1984), a municipal employee was deprived of due process when he was terminated without

          proper notice and an opportunity to respond. The Seventh Circuit upheld a finding that, had

          the city used proper procedures to terminate the employee, he would have remained on the

          city’s payroll through the end of the year. Id. at 1468-69, 1474. Accordingly, the employee

          was entitled to back pay for the period from, his termination date until the end of the year.

                   “[A]lthough due process violations do not negate decisions terminating government

                   benefits, the recipient is entitled to be placed in the position he or she would have

                   occupied had the termination procedure been constitutional. Put differently, whether a

                   termination decision is effective turns not on the constitutionality of the determination

                   proceeding, but on the substantive basis for the termination decision.” Key v. Aurora

                   Housing Authority, 2020 IL App (2d) 190440, ¶ 14.

¶ 68         Snow concedes that without the nearly 20 years of bridged service, he would not have been

          entitled to a pension benefit under the Plan, as he had worked at the CTA for less than five

          years. And the trial court found that Snow pension benefits ended as of January 1, 2017, when

          he began receiving pension benefits under the Cook County Fund. Even if the CTA had held a

          hearing before terminating his pension, his benefits would have no longer been in effect as of


                                                       -22-
       1-20-1217


          January 1, 2017. The record establishes that Snow’s conduct caused loss of his CTA pension—

          taking a pension from SERS and the Cook County Fund using the same service years to qualify

          for the Supplemental Plan—rather than a deprivation of procedural due process. Because Snow

          did not suffer a loss directly attributable to the due process violation, we must vacate the

          damages order.

¶ 69                                       Attorney’s Fees Award

¶ 70         The CTA asks that we vacate the award of attorney’s fees and costs as a prevailing party

          under 42 U.S.C. § 1988.

¶ 71         Under section 1988 of Title 42, a court may exercise discretion and award reasonable

          attorney’s fees to a prevailing party in an action to enforce section 1983. Dupuy v. Samuels,

          423 F.3d 714, 719 (7th Cir. 2005). A plaintiff seeking attorney’s fees under section 1988 must

          initially establish that he or she is a prevailing party. Tampam, Inc. v. Property Tax Appeal

          Board, 208 Ill. App. 3d 127, 132 (1991). To be considered a prevailing party under section

          1988, a litigant must have “prevailed on the merits of at least some of his claims.” Hanrahan

          v. Hampton, 446 U.S. 754, 758 (1980) (per curiam). At a minimum, the plaintiff needs to

          demonstrate the resolution of a dispute that changes the legal relationship between the

          parties—some relief on the merits of his or her claim. Id, The question whether a plaintiff

          meets the statutory definition of a “prevailing party” involves a legal issue and, thus, involves

          de novo review. See Melton v. Frigidaire, 346 Ill. App. 3d 331, 334-35 (2004) (whether litigant

          prevailing party for fee-shifting purposes subject to de novo review).

¶ 72         The CTA asserts that even if Snow is a prevailing party on his due process claim, his victory

          was nominal, “technical” and “de minimis,” and unworthy of an award of attorney’s fees and

          costs. For support, the CTA relies on Farrar v. Hobby, 506 U.S. 103 (1992). In Farrar, the


                                                      -23-
       1-20-1217


          United States Supreme Court addressed the propriety of awarding attorney’s fees to a civil

          rights plaintiff who obtains a judgment for nominal damages. Id. at 105. The Court concluded

          that a civil rights plaintiff who obtains nominal damages is a “prevailing party” under section

          1988, but the degree of overall success should be considered a factor in determining the

          reasonableness of a fee award. Id. at 111-15. “When a plaintiff recovers only nominal damages

          because of his failure to prove an essential element of his claim for monetary relief [citation],

          the only reasonable fee is usually no fee at all.” Id. at 115.

¶ 73          Snow was a prevailing party on his due process claim. But, as noted, he suffered nominal

          damages. In this case, the nominal damages do not justify attorney’s fees and costs. So, we

          vacate that order.

¶ 74          Affirmed in part and reversed in part.




                                                       -24-
1-20-1217



             Snow v. Chicago Transit Authority, 2022 IL App (1st) 201217


Decision Under Review:    Appeal from the Circuit Court of Cook County, No. 17-CH-13494;
                          the Hon. Michael T. Mullen, Judge, presiding.


Attorneys                 Ruth F. Masters, of MastersLaw, of Oak Park, for appellant.
for
Appellant:


Attorneys                 Elizabeth M. Bartolucci, of Bartolucci Law, LLC, of Oak Park, for
for                       appellee.
Appellee:




                                         -25-